DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed on 10/29/2018. Per the amendment, claims 4, 6, and 8-10 are amended. As such, claims 1-10 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first transmission means” in claims 1-2 the “second transmission means” of claims 4-5, the “third transmission means” of claims 6-7, and “each respective transmission means” of claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney James Costigan on 9/22/2021 and 9/27/2021.
The application has been amended as follows, where strikethrough indicates deletion and underlining indicates insertion:

Claim 1: A wearable actuation device (1) for the assisted movement of fingers of a user's hand, comprising:
 - a supporting platform (10) intended to be positioned on the back of the hand and provided with
fixing means for wearing in a removable way the device (1) on the hand,
 - 
- a motor (11) provided with an output shaft, supported by the supporting platform (10) and suitable to generate a rotational motion in two opposite directions of the motor shaft (11),
 - first transmission means of the first finger module (2) to allow an actuation :
 - a first movable member (13) displaceable at least in translation in two opposite directions, 
- an actuation flexible element (12) coupled with the movable member (13) and wrapped on a motor pulley (111) connected to the motor shaft (11), characterized in that the actuation flexible element (12) is coupled with the first movable member (13), said first movable member (13) comprising an upper pulley (130) and a lower pulley (131) axially connected through a pin (132) interposed between the upper (130) and lower (131) pulley and comprising a slider (135), coupled with said pin (132) in a freely rotatable way and fixed to the actuation flexible element (12), so as to move said first movable member (13) in the two opposite directions depending on the rotation direction of the motor shaft (11), and in that said first transmission means also comprising 

opposite 

Claim 3: A device (1) according to claim 1, wherein said upper pulley (130) and said lower pulley (131) are each provided with guides (134a, 134b) suitable to accommodate and lower (131) pulley, 

Claim 4: A device (1) according to claim 1, comprising a second finger module (2A) and second transmission means of the second finger module (2A) to allow an actuation of the second transmission means (240) and/or of the return cable of the second transmission means (260) to which corresponds the actuation in flexion or extension of the second finger module (2A), depending on the displacement direction of the first movable member (13).

Claim 5: A device (1) according to claim 4, wherein the second movable member (23) comprises: an upper pulley (130) and a lower pulley (131) axially connected through a pin (132) interposed between the upper (130) and lower (131) pulley, 
a freely rotatable way and fixed to the second actuation flexible element (141, 161), wherein the upper (130) and lower (131) pulley of the second movable member are each provided with guides (134a, 134b) suitable to accommodate  of the second transmission means (240) and said return cable (260) of the second transmission means respectively, wherein said main cable of the second transmission means (240) and said return cable of the second transmission means (260) are each wrapped around the corresponding upper (130) and lower (131) pulley of the second movable member,of the second movable member follows a wrapping of the main cable (240) of the second transmission means and an unwinding of the return cable (260) of the second transmission means or vice versa.


Claim 6: A device (1) according to claim 4, comprising a third and a fourth finger module (2B,2C) and third transmission means of the third and the fourth finger module (2B,2C) to allow an actuation /or the fourth finger module (2B,2C), said third transmission means comprising: - a third movable member (33) displaceable at least in translation in two opposite directions, - a third actuation flexible element (241, 261) coupled to the third movable member (33) and to the second movable member (23), so as to move the third movable member (33) in the two opposite directions depending on a displacement in two opposite directions of the second movable member (23) and wherein the third transmission means also comprise at least two pairs of cables formed by s (340, 440) and s (360, 460) both cables of each pair being coupled at one end thereof with the third and/or the fourth finger module (2B, 2C) and at their other end to the third movable member (33) in such a way that to a translation in a direction of the third movable member (33) corresponds a movement of the main cables (340, 440) of the third transmission means  and/ or of the return cables (360, 460) of the third transmission means to which corresponds the actuation in flexion or extension of the third and/ or the fourth finger module (2B, 2C), depending on the displacement direction of the second movable member (23).

Claim 7: A device (1) according to claim 6, wherein the third movable member (33) comprises an upper pulley (130) and a lower pulley (131) axially connected through a pin (132) interposed between the upper (130) and lower (131) pulley, a slider (135), coupled to said pin (132) in freely rotatable way and of the third movable member are each provided with guides (134a, 134b) suitable to accommodate s (340, 440)  of the third transmission means and said return cables (360, 460) of the third transmission means respectively, wherein said main cables of the third transmission means (340, 440) and said return cables (360, 460) of the third transmission means are each wrapped around the corresponding upper (130) and lower (131) pulley of the third movable member , of the third movable member follows a wrapping of the main cables of the third transmission means (340, 440) and an unwinding of the return cables  (360 , 460) of the third transmission means or vice versa.

Claim 8: A device (1) according to claim 6, wherein each finger module (2, 2A, 2B, 2C) comprises an articulated bar mechanism comprising with fixing means configured for attachment with a phalanx of the user's finger, - a first bar (51) connected at a first end to the supporting platform through a joint (4) having two degrees of freedom that allow the rotation of the first bar (51) around two axes substantially perpendicular to each other, one of which is substantially perpendicular to the platform (10) and the other lies in a plane substantially parallel to that of the platform (10), - a second bar (52) with a first articulated end having at least one degree of freedom to a second free end of the first bar (51) and with a second articulated end having at least one degree of freedom to the first supporting element (61).

Claim 9: A device (1) according to claim 8, wherein each finger module (2) also comprises - a second supporting element (62) provided with a second fixing means configured for attachment with a phalanx of the user's finger, 6- a third bar (53) connected with a first articulated end having at least one degree of freedom to the first supporting element (61), - a fourth bar (53) connected with a first articulated end having at least one degree of freedom to the second end of the third bar (53) and with a second articulated end having at least one degree of freedom to the second supporting element (62).

Claim 10: A device (1) according to claim 9, wherein on the first supporting element or on the second supporting element (62) of each finger module are fixed ends of the main cables (140, 240, 340, 440) and of the return cables (160, 260, 360, 460) of each respective transmission means, arranged on opposite sides with respect to a fulcrum of articulation respectively of the second bar (52) with the first supporting element (61) or of the fourth bar (54) with the second supporting element (62), so that as a s (140, 240, 340, 440) or of the return cables (160, 260, 360, 460) of each respective transmission means are provided the movements of flexion and extension of each finger module (2).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose “said first movable member comprising an upper pulley and a lower pulley axially connected through a pin interposed between the upper and lower pulley and comprising a slider, coupled with said pin in freely rotatable way and fixed to the actuation flexible element, so as to move said first movable member in the two opposite directions depending on the rotation direction of the motor shaft and in that said first transmission means also comprise at least a pair of cables formed by a main cable and a return cable both coupled at one end thereof to the first finger module and at their other end to the first movable member in such a way that to a translation in a direction of the first movable member corresponds a movement of the main cable and of the return cable to which corresponds the actuation in flexion or extension of the first finger module, depending on the rotation direction of the motor shaft”. The closest prior art of record, Deshpande et al. (US 2016/0296345 A1) instead discloses a movable member that is a sliding joint that slides on a track to compensate for any lateral forces that are applied to the finger by the device to ensure that only normal forces are applied of the finger. The sliding joint of Deshpande does not comprise a pulley and is not attached to a main cable or return cable and does not correspond to the actuation in flexion or extension of the finger module via a main cable or return cable, but instead moves as a result of the flexion or extension of the finger module. This limitation in combination with the rest of the limitations of the claims is neither anticipated nor obvious over the prior art of record. As such, claim 1 and dependents thereof are found allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773